DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are subject to examination and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harrop (US PGPub 2014/0095968) in view of Gaither (US PGPub 2017/0192949).

Regarding claims 1 and 12, Harrop teaches a non-transitory, computer-readable medium (Harrop, see abstract, A computer-based method of creating a document assembly source document using a document creation application) embodying thereon computer-executable instructions for:
receiving, based on user interaction with an interactive document design interface (Harrop, see abstract, providing one or more selection interface components within the document creation application, each selection interface component being operable by an author to create a variable content element within a current document), a document design comprising:
a page template specifying content of a communication page and a variable to be populated with a first variable value (Harrop, see figures 6-15, screenshots depicting various aspects of the authoring environment); and
a conversation template defining a state machine for an automated conversation, the conversation template specifying a variable to which a participant response is to be written (Harrop, see paragraph 0162, An xf:bind element (lines 40 to 60) contains declarative expressions written in XPath which indicates when specific data in a model is needed, read only or relevant given the state of instance data elsewhere in the model. Such bind expressions are used in XForms documents that interact with the user—controlling the visibility of user interface controls on the screen, indicating error states, and ensuring all required fields are filled before form submission);
generating a conversation-enabled document from the document design (Harrop, see paragraph 0157, Focusing now on 302, first the content of an MVC Form is described. This will be created in the memory device 128 by part of the body of program instructions 132, and passed to the MVC Form sub-system, implemented either as part of the body of program instructions 132, or running on a separate computing device);

Harrop teaches the above yet fails to teach exposing the conversation-enabled document on a conversation channel; receiving the participant response; updating the conversation-enabled document based the participant response; and rendering the communication page on a second channel using the updated conversation-enabled document.
Then Gaither teaches exposing the conversation-enabled document on a conversation channel (Gaither, see figure 4, Turning to FIG. 4, the illustrated example flow starts at operation 402, where a form filling engine is initiated);
receiving the participant response (Gaither, see paragraph 0080, At operation 414, an action related to the electronic form is performed and the state of the electronic form is updated based on the user response);
updating the conversation-enabled document based the participant response (Gaither, see paragraph 0055, In a next step, the application identifies a field of the electronic form that needs input of the user. As such, the guided interaction 240 describes this field to the user and solicits the user's input. The application utilizes the user response to populate the field); and
rendering the communication page on a second channel using the updated conversation-enabled document (Gaither, see paragraph 0058, The guided interaction 260 also asks the user whether the export should be performed. If so, the application initiates the export process. In this example, the export includes sending the form to an email address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrop with proactive form guidance for interacting with electronic forms of Gaither, because doing so would make Harrop more efficient in improving accessibility to and interactions with an electronic form via a computing device of a user (Gaither, see paragraph 0018).

Regarding claims 2 and 13, Harrop in view of Gaither teaches wherein the variable to be populated with the first variable value and the variable to which the participant response is to be written are the same variable such that the participant response is written as the first variable value (Harrop, see figure 6, the screenshot depicts a question part and an answer part requesting user input).

Regarding claims 3 and 14, Harrop in view of Gaither teaches further comprising computer-executable instructions for:
creating a node template based on user interaction with the interactive document design interface, the node template representing a corresponding step in the automated conversation (Harrop, see paragraph 0070, There are several tools which developers can use to bind content controls to a Custom XML Part. With the Word Content Control Toolkit (http://dbe.codeplex.com/), you are shown the XML in the Custom XML Part and a list of content controls, and able to bind a node in the former to the latter. With the XML Mapping Task Pane for Word 2007/2010 (http://xmlmapping.codeplex.com/), you can drag and drop XML nodes onto the document surface to create content controls, or right click on an XML node to bind it to an existing content control. An XML Mapping Pane is included in Word 2013).

Regarding claims 4 and 15, Harrop in view of Gaither teaches further comprising computer-executable instructions for receiving, based on user interaction with the interactive document design interface, a prompt for the corresponding step and adding the prompt to the node template (Harrop, see paragraph 0070, There are several tools which developers can use to bind content controls to a Custom XML Part. With the Word Content Control Toolkit (http://dbe.codeplex.com/), you are shown the XML in the Custom XML Part and a list of content controls, and able to bind a node in the former to the latter. With the XML Mapping Task Pane for Word 2007/2010 (http://xmlmapping.codeplex.com/), you can drag and drop XML nodes onto the document surface to create content controls, or right click on an XML node to bind it to an existing content control. An XML Mapping Pane is included in Word 2013).

Regarding claims 5 and 16, Harrop in view of Gaither teaches wherein the prompt specifies a third variable and comprises logic for selecting a prompt option based on a value of the third variable (Harrop, see figure 6, the screenshot depicts a question part and an answer part requesting user input).

Regarding claims 6 and 17, Harrop in view of Gaither teaches further comprising computer-executable instructions for receiving a participant response definition and adding the participant response definition to the node template (Harrop, see paragraph 0089, A further Custom XML Part (hereinafter termed the Conditions Part) 404 can be used to define the condition, and the tag points to that definition).

Regarding claims 7 and 18, Harrop in view of Gaither teaches wherein the participant response definition specifies the variable to which the participant response is to be written and a data type expected to be received for the variable to which the participant response is to be written (Harrop, see paragraph 0089, A further Custom XML Part (hereinafter termed the Conditions Part) 404 can be used to define the condition, and the tag points to that definition).

Regarding claims 8 and 19, Harrop in view of Gaither teaches wherein the participant response definition specifies a rule to execute based on the participant response (Harrop, see paragraph 0131, An author is allowed to use a variable binding, condition or repeat more than once in a document. However, special rules apply if a variable varies in a repeat. If a variable varies in a repeat (i.e. its oda:answer is within the oda:repeat element), it can't be used outside that repeat (i.e. a content control using it can't appear outside the corresponding repeat content control)).

Regarding claims 9 and 20, Harrop in view of Gaither teaches further comprising computer-executable instructions for receiving routing logic regarding a next step to which to route the automated conversation and adding the routing logic to the node template (Harrop, see paragraph 0162, An xf:bind element (lines 40 to 60) contains declarative expressions written in XPath which indicates when specific data in a model is needed, read only or relevant given the state of instance data elsewhere in the model. Such bind expressions are used in XForms documents that interact with the user—controlling the visibility of user interface controls on the screen, indicating error states, and ensuring all required fields are filled before form submission).

Regarding claims 10 and 21, Harrop in view of Gaither teaches wherein the routing logic is executable to fetch data from a data source and use the data fetched from the data source to determine the next step (Harrop, see paragraph 0162, An xf:bind element (lines 40 to 60) contains declarative expressions written in XPath which indicates when specific data in a model is needed, read only or relevant given the state of instance data elsewhere in the model. Such bind expressions are used in XForms documents that interact with the user—controlling the visibility of user interface controls on the screen, indicating error states, and ensuring all required fields are filled before form submission).

Regarding claims 11 and 22, Harrop in view of Gaither teaches wherein the conversation template comprises a plurality of node templates, each node template representing a corresponding step of the automated conversation and wherein each node template is stored as a corresponding software object (Harrop, see paragraph 0118, The authoring program 202 is event/callback driven. The user edits his/her document in Microsoft Word in the usual way, but when he/she does certain things (e.g. clicks a certain button on the ribbon presented by the authoring program), that triggers an event or callback which initiates a sequence of steps (as described herein)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443